Holcomb, Parker, and Morris, JJ.
(dissenting) — We dissent and adhere to views expressed in 92 Wash. 411, 159 Pac. 875. The lien notices were fled within the ninety-day period provided by law for fling notices of liens, but were not registered with the registrar of titles, who was also county auditor, and noted on the certificate. The law requiring the provisions relating to such liens to be liberally construed so as to effectuate their objects was certainly not repealed by the “Torrens law.” This decision assuredly does so, and will result in great injustice, not only in this case, but in others, to laborers and materialmen.